



COURT OF APPEAL FOR ONTARIO

CITATION: York Condominium Corporation No. 366 v. Li, 2017
    ONCA 1021

DATE: 20171227

DOCKET: C62341

Doherty, Benotto and Huscroft JJ.A.

BETWEEN

York Condominium Corporation No. 366

Plaintiff/Respondent

and

Gladys Li

Defendant

AND BETWEEN

Howard Keith Juriansz, as Estate Trustee with a
    Will
of the Estate of Gladys Li, deceased

Applicant/Appellant

and

Elia Associates Professional Corporation

Respondent/Respondent

Ronald Lachmansingh and Tyler Murray, for the appellant

Antoni Casalinuovo, for the respondent

Heard: December 22, 2017

On appeal from the order of Justice Mary E. Vallee of the
    Superior Court of Justice, dated June 3, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge had to make several very fact-specific discretionary
    determinations.  The factual matrix presented on the motions was unusual if not
    unique.  Her decisions are entitled to deference.  We see no basis upon which
    we should interfere with any of those decisions.

[2]

To the extent that the leave to appeal is necessary we refuse leave, otherwise,
    the appeal is dismissed.

[3]

Costs to the respondent in the amount of $10,000, inclusive of
    disbursements and the relevant taxes.


